Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 1 of 10 PageID: 332




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 DANIEL AZCONA,                                           Civil Action No. 20-8526 (FLW)

                Plaintiff,
                                                           MEMORANDUM OPINION
        v.

 CHARLES ELLIS, et al.,

                Defendants.



       Plaintiff Daniel Azcona is currently incarcerated at Camden County Correctional Facility

and has submitted a Second Amended Complaint alleging violations of his civil rights and under

state law. The gravamen of his Second Amended Complaint (and his prior Complaints) is that

he contracted the novel coronavirus disease 2019 (“COVID-19”) in May 2020, while

incarcerated as a pretrial detainee at Mercer County Correctional Center (“MCCC”), and he

seeks to hold Defendant Warden Ellis liable for his injuries.

       On December 11, 2020, after granting Plaintiff’s application to proceed in forma

pauperis, the Court construed Plaintiff’s Complaint and Amended Complaint together and

screened the submissions for dismissal under 28 U.S.C. § 1915(e)(2)(B). See ECF No. 26. As

relevant here, the Court dismissed the federal claims against Defendant Ellis without prejudice

for failure to state a claim for relief and permitted Plaintiff to file a Second Amended Complaint

if he could cure the deficiencies in his federal claims against Defendant Ellis. Id.

       Plaintiff’s Second Amended Complaint was docketed on December 30, 2020, and it

largely reiterates the allegations in his initial and Amended Complaint. See ECF No. 28

(“SAC”). Plaintiff alleges that he was healthy when he arrived at MCCC on April 21, 2020, and

that he was “not appropriately quarantined” or tested for COVID-19 upon arrival. See SAC at 6-

                                                 1
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 2 of 10 PageID: 333




7. Plaintiff further alleges that he told medical staff that he had asthma and high blood pressure.

See id. Plaintiff also alleges that Defendant Warden Charles Ellis lied in an April 2020

certification about the number of inmates and/or staff who had tested positive COVID-19 at

MCCC, failed to create appropriate testing and quarantine procedures, and “deprived”

corrections officers of face masks. Id.; see id. at 10. Inmates also “did not have proper face

masks.” See id. at 6.

       Plaintiff was tested for COVID-19 while housed on Tier 2 North-Left, and he tested

positive on May 15, 2020. Id. at 6. After testing positive for COVID-19, Plaintiff was placed on

South-1-Right Tier, and the unit was filled with inmates who also had COVID-19. See id. The

conditions in South-1-Right Tier were crowded with “three rows of bunk beds” and there was no

social distancing, face masks, or hand sanitizer. See id. Plaintiff’s COVID-19 symptoms

included chills, aches, vomiting, headaches, and weakness. See id. at 7.

       Plaintiff alleges that he filed grievances about contracting COVID-19 at MCCC, and

Defendant Ellis never answered his grievances. See id. at 8. Plaintiff refused to be retested for

COVID-19 and instead decided to file the instant lawsuit because Defendant Ellis violated his

rights under N.J.A.C. 10A:31-14.2 See id. at 9. That regulation provides in relevant part that

“Inmates shall be protected by adult county correctional facility staff from personal abuse,

corporal punishment, personal injury, disease, property damage, and harassment.” N.J.A.C.

10A:31–14.2, Protection from abuse.

       Plaintiff alleges that he felt like he was going to die at MCCC after contracting COVID-

19, and the experience left him traumatized. Id. at 8. He alleges that he continues to have

headaches and weakness, and remains traumatized by his experience. See id. at 10.




                                                 2
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 3 of 10 PageID: 334




       The Court construes Plaintiff to assert claims pursuant to 42 U.S.C. § 1983 against

Defendant Ellis in his personal capacity. The Court also liberally construes Plaintiff to assert

that his detention at MCCC during the COVID-19 pandemic amounts to unconstitutional

punishment and/or that Defendant Warden Ellis failed to protect him from contracting COVID-

19 and/or acted with deliberate indifference to Plaintiff’s particular vulnerability to COVID-19.

Finally, the Court liberally construes Plaintiff to allege that Defendant Ellis created inadequate

policies to prevent the spread of COVID at MCCC.

       In accordance with the Supreme Court’s decision in Bell v. Wolfish, 441 U.S. 520, 549

(1979), detainees may not be punished before they are adjudicated guilty. Hubbard v. Taylor

538 F.3d 229, 231 (3d Cir. 2008) (Hubbard II). The touchstone for the constitutionality of

detention is whether conditions of confinement are meant to punish or are “but an incident of

some other legitimate governmental purpose.” Hubbard II, 538 F.3d at 232 (quoting Bell, 441

U.S. at 538). “[T]he ultimate question” is whether conditions are “reasonably related to a

legitimate governmental objective.” Id. at 236 (quoting Bell, 441 U.S. at 549). The Third

Circuit instructs courts to consider the totality of the circumstances of confinement, including

any genuine privations or hardship over an extended period of time, and whether conditions are

(1) rationally related to their legitimate purpose or (2) excessive in relation to that purpose.

Hope v. Warden York County Prison, 972 F.3d 310, 326 (3d. Cir. 2020) (citing Hubbard I, 399

F.3d 150, 159–160 (2005)); see also, Union Cnty. Jail Inmates v. DiBuono, 713 F.2d 984, 995–

96 (3d Cir. 1983) (though double-bunking involved cramped, crowded cells for sleeping, it was

not punishment because it eliminated floor mattresses and permitted more recreational space).

       In assessing whether conditions and restrictions are excessive given their purposes, the

courts must acknowledge that practical considerations of detention justify limitations on “many



                                                  3
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 4 of 10 PageID: 335




privileges and rights.” Bell, 441 U.S. at 545–46. Though not a convicted prisoner, a pretrial

detainee “simply does not possess the full range of freedoms of an unincarcerated individual.” Id.

at 546; see also Hope, 972 F.3d at 326.

        As the Supreme Court cautioned in Bell v. Wolfish:

                In determining whether restrictions or conditions are reasonably
                related to the Government’s interest in maintaining security and
                order and operating the institution in a manageable fashion, courts
                must heed our warning that such considerations are peculiarly
                within the province and professional expertise of corrections
                officials, and, in the absence of substantial evidence in the record
                to indicate that the officials have exaggerated their response to
                these considerations, courts should ordinarily defer to their expert
                judgment in such matters.
441 U.S. at 540 n. 23 (citations omitted); see also Block v. Rutherford, 468 U.S. 576, 584 (1984)

(noting the “very limited role that courts should play in the administration of detention

facilities”).

        Here, even assuming the truth of Plaintiff’s allegations, he has not stated a claim that his

detention in the quarantine unit amounts to punishment. As the court explained in its prior

screening Memorandum and Order, the decision to place Plaintiff in a quarantine tier after he

contracted COVID-19 does not amount to punishment in light of the obvious need to separate

inmates with COVID-19 from other inmates to prevent further spread of the virus. Plaintiff

complains that the conditions in the quarantine unit were crowded and that inmates could not

practice social distancing and were not provided face masks or hand sanitizer while in the

quarantine unit. However, it is not clear how social distancing, face masks, or hand sanitizer

would have helped Plaintiff after he contracted COVID-19. Furthermore, in Hope, the Third

Circuit warned against making “ideal” conditions, such as the ability to socially distance, a “sine

qua non of constitutional detention.” Id. at 327. The Third Circuit reiterated that the

“touchstone for the constitutionality of detention is whether conditions of confinement are meant

                                                  4
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 5 of 10 PageID: 336




to punish or are ‘but an incident of some other legitimate governmental purpose.’” Id. at 326

(quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)). Here, the facts do not suggest

that Defendant Ellis placed Plaintiff in a crowded quarantine unit without face masks and hand

sanitizer to punish him or inmates generally; rather, it appears to be a legitimate response to an

unprecedented situation undertaken to prevent further spread of the virus. As such, Plaintiff fails

to state a claim that his pretrial detention in the quarantine unit amounts to punishment.

       Nor has Plaintiff set forth sufficient facts to show that Warden Ellis was deliberately

indifferent to his particular vulnerability to COVID-19. Construed liberally, Plaintiff appears to

assert that the Defendant Warden Ellis acted with deliberate indifference to his vulnerability to

COVID-19. See Helling v. McKinney, 509 U.S. 25, 34–35 (1993) (recognizing claim of

deliberate indifference of officials to exposure to tobacco smoke that poses unreasonable health

risk); see also Hope, 972 F.3d at 329 (recognizing immigration detainees’ claims of deliberate

indifference based on their vulnerabilities to COVID-19 due to their ages or medical conditions);

Palakovic v. Wetzel, 854 F.3d 209, 224 (3d Cir. 2017) (particular vulnerability to suicide due to

mental health conditions); Natale, 318 F.3d at 582 (particular vulnerability due to insulin

dependent diabetes).

       To establish deliberate indifference, Plaintiff must show the particular defendant knew of

and disregarded an excessive risk to his health and safety. Nicini v. Morra, 212 F.3d 798, 811

(3d Cir. 2000) (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)). And although a detainee’s

particular medical or mental health vulnerability coupled with detention conditions can create a

substantial risk of harm, see Palakovic, 854 F.3d at 226, deliberate indifference requires

significantly more than negligence. County of Sacramento v. Lewis, 523 U.S. 833, 849–50

(1998) and “mere disagreement” as to the response to the risk to a plaintiff in light of their



                                                  5
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 6 of 10 PageID: 337




medical condition will not support constitutional infringement. Monmouth Cnty. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987).

       In order to state a claim that Defendant Ellis exhibited deliberate indifference to his

medical needs, Plaintiff must do more than show that he told medical staff that he had asthma

and high blood pressure, and that he subsequently contracted COVID-19 at MCCC. In Hope v.

Warden, the Third Circuit rejected the petitioners’ arguments that exposure to COVID-19 was

per se unconstitutional and that the government must entirely eliminate their risk of exposure in

order to comply with constitutional mandates. See 972 F.3d at 329. Thus, a detainee asserting

deliberate indifference based on exposure to COVID-19 must still establish that the Defendant

had the requisite mental state, which is akin to recklessness. See id. at 330 (citing Natale, 318

F.3d at 582). Plaintiff has not alleged that Defendant Ellis knew in April or May 2020 that

Plaintiff had asthma or high blood pressure or that these particular conditions placed him at

heightened risk of harm from COVID-19. Nor has Plaintiff alleged that he was denied treatment

after he contracted COVID-19 or that Defendant Ellis had any role in denying treatment.

       Plaintiff alleges instead that Warden Ellis failed to respond to his grievances about

contracting COVID-19 at MCCC. But the failure to respond to grievances does not state a claim

for relief under § 1983. See Mercado v. Ellis, No. 11–6756, 2012 WL 1636164, at *3 (D.N.J.

May 9, 2012) (“It appears that Plaintiff’s only claims against the named defendants are based on

their failure to investigate or respond to Plaintiff’s letters and grievances); McKinney v.

Prosecutor’s Office, Civ. No. 13–2553, 2014 WL 2574414, at *9 (D.N.J. Jun. 4, 2014)

(collecting cases and dismissing claim premised on the failure to respond to grievances). For

these reasons, the Court dismisses Plaintiff’s federal claims for relief based on deliberate

indifference to his vulnerability to COVID-19.



                                                  6
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 7 of 10 PageID: 338




       Finally, the Court also liberally construes Plaintiff to assert that Defendant Ellis created

deficient policies to prevent the spread of COVID-19 at MCCC. Plaintiff has provided few facts

about the protocols in place at MCCC in April-May 2020, other than his vague allegation

Defendant Ellis “deprived” corrections officers of masks and that Plaintiff was not tested or

quarantined upon his arrival at MCCC. Plaintiff also complains about a lack of social distancing,

face masks, and hand sanitizer in the quarantine unit, where he was placed after he tested

positive for COVID-19. These sparse allegations are insufficient to state a claim against Warden

Ellis based on deficient policies.

       “[T]o hold a supervisor liable...for their deficient policies...the plaintiff must identify a

specific policy or practice that the supervisor failed to employ and show that: (1) the existing

policy or practice created an unreasonable risk of [a constitutional] injury; (2) the supervisor was

aware that the unreasonable risk was created; (3) the supervisor was indifferent to that risk; and

(4) the injury resulted from the policy or practice.” Beers-Capitol v. Whetzel, 256 F.3d 120, 133–

34 (3d Cir. 2001) (citing Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989)).

       Construed liberally, Plaintiff asserts that Defendant Ellis employed deficient policies at

MCCC in response to the COVID-19 pandemic, but he has not identified a specific policy or

policies that Defendant Ellis failed to employ. His allegations Defendant Ellis “deprived” staff

of masks and that he was not “appropriately” tested and quarantined are vague at best. Plaintiff

also alleges that Defendant Ellis lied about the number of staff and/or inmates who had

contracted COVID-19, and this fact, although troubling, does not show that Defendant Ellis

employed deficient policies to combat COVID-19 and was deliberately indifferent to the risk

presented by those policies. To state a claim for relief, Plaintiff must provide additional facts



                                                  7
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 8 of 10 PageID: 339




about the COVID-19 policies that were in effect in April-May 2020, and provide facts showing

that Defendant Ellis was aware of, and indifferent to, the unreasonable risk presented by the

COVID-19 policies. Furthermore, he must provide facts showing that his injuries were the result

of the deficient policies. Because he has not stated a claim for relief, the Court will dismiss

Plaintiff’s claims against Defendant Ellis based on his creation of deficient policies. At this time,

the Court will provide Plaintiff with the opportunity to submit a Third Amended Complaint

regarding his policy claim against Defendant Ellis to the extent he can cure the deficiencies as

described above. Plaintiff may submit an Third Amended Complaint within 45 days of the date

of the Order accompanying this Memorandum Opinion.

       It is possible that Plaintiff also seeks relief under state law for negligence or for the

violation of New Jersey regulations. The remaining potential basis for this Court’s jurisdiction

over Plaintiff's remaining state law claims is supplemental jurisdiction pursuant to 28 U.S.C. §

1367. “Supplemental jurisdiction allows federal courts to hear and decide state-law claims along

with federal-law claims when they are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy.” Wisconsin Dept. of Corrections

v. Schacht, 524 U.S. 381, 387 (1998) (citation and internal quotation marks omitted). Where a

district court has original jurisdiction pursuant to 28 U.S.C. § 1331 over federal claims and

supplemental jurisdiction over state claims pursuant to 28 U.S.C. § 1367(a), the district court has

discretion to decline to exercise supplemental jurisdiction if it has dismissed all claims over

which it has original jurisdiction. 28 U.S.C. § 1367(c)(3); Growth Horizons, Inc. v. Delaware

County, Pennsylvania, 983 F.2d 1277, 1284–1285 (3d Cir. 1993). In exercising its discretion,

“the district court should take into account generally accepted principles of ‘judicial economy,

convenience, and fairness to the litigants.’” Growth Horizons, Inc., 983 F.2d at 1284 (quoting



                                                  8
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 9 of 10 PageID: 340




United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)). Where the federal claims are

dismissed at an early stage in the litigation, courts generally decline to exercise supplemental

jurisdiction over state claims. United Mine Workers, 383 U.S. at 726; Growth Horizons, Inc., 983

F.2d at 1284–1285. Having dismissed the federal claims for relief, the Court denies

supplemental jurisdiction over any potential state law claims. 1

       The Court has also reviewed Plaintiff’s many letters, many of which reiterate the

allegations in his Second Amended Complaint, but declines to construe these submissions as

supplements to his Second Amended Complaint. Plaintiff may not supplement or amend his

Complaint through letters to the Court, and, going forward, he should confine his submissions to

properly filed complaints and motions pursuant to the Federal Rules.

       The Court will deny the request to appoint counsel, as it has dismissed the federal claims

in the Second Amended Complaint and declined supplemental jurisdiction pursuant to its

screening authority under 28 U.S.C. § 1915(e)(2)(B).

       For the reasons explained in this Memorandum Opinion, the federal claims brought

pursuant to 42 U.S.C. § 1983 in the Second Amended Complaint are dismissed for failure to

state a claim for relief pursuant to the Court’s screening authority under 28 U.S.C. §

1915(e)(2)(B). The Court denies supplemental jurisdiction over any remaining state law claims,

and denies without prejudice Plaintiff’s request for counsel. Plaintiff is provided leave to submit

a Third Amended Complaint against Defendant Ellis for alleged deficient policies. An

appropriate Order follows.




1
 If Plaintiff submits an Amended Complaint that states a federal claim for relief, the Court will
consider whether he states any state law claims for relief.
                                                 9
Case 3:20-cv-08526-FLW-TJB Document 37 Filed 03/25/21 Page 10 of 10 PageID: 341




 Dated: March 25, 2021

                                                /s/ Freda L. Wolfson
                                                Freda L. Wolfson
                                                U.S. Chief District Judge




                                      10
